Exhibit 10.2 DOE (ATV) FORD MOTOR COMPANY NOTE PURCHASE AGREEMENT made as of September 16, 2009, by and among the FEDERAL FINANCING BANK ("FFB"), a body corporate and instrumentality of the United States of America, FORD MOTOR COMPANY (the "Borrower"), a corporation organized and existing under the laws of the State of Delaware, and the SECRETARY OF ENERGY (the "Secretary"). WHEREAS, the Secretary is authorized, pursuant to the Program Authority (as hereinafter defined), to carry out a program to provide for loans that meet the requirements of the Program Authority; and WHEREAS, FFB is authorized, pursuant to the Program Authority, to make loans under the Secretary's program; and WHEREAS, FFB has entered into the Program Financing Agreement (as hereinafter defined) with the Secretary setting forth the commitment of FFB to enter into agreements to purchase notes issued by entities designated by the Secretary when the Secretary affirms that (i) the Secretary is obligated to reimburse FFB under circumstances and in amounts as provided therein in connection with loans evidenced by those notes, and (ii) such reimbursement obligations are made with the full faith and credit of the United States, and the commitment of the Secretary to make such affirmations; and WHEREAS, pursuant to the Program Financing Agreement, the Secretary has delivered to FFB and the Borrower a Designation Notice (as hereinafter defined) designating the Borrower to be a "Borrower" for purposes of the Program Financing Agreement; and WHEREAS, FFB is entering into this Note Purchase Agreement, in fulfillment of its commitment under the Program Financing Agreement, setting out, among other things, FFB's agreement to purchase the Notes (as hereinafter defined) to be issued by the Borrower, when the terms and conditions specified herein have been satisfied, as hereinafter provided. NOTE PURCHASE AGREEMENT - page 1 DOE (ATV) FORD MOTOR COMPANY NOW, THEREFORE, for and in consideration of the mutual agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, FFB, the Secretary, and the Borrower agree as follows: ARTICLE 1 DEFINITIONS AND RULES OF INTERPRETATION Section 1.1Definitions. As used in this Agreement, the following terms shall have the respective meanings specified in this section 1.1, unless the context clearly requires otherwise. "Advance" shall mean an advance of funds made by FFB under any Note in accordance with the provisions of article 7 of this Agreement. "Advance Identifier" shall mean, for each Advance, the particular sequence of letters and numbers constituting the Note Identifier plus the particular sequence of additional numbers assigned by FFB to the respective Advance in the interest rate confirmation notice relating to such Advance delivered by FFB in accordance with section 7.7 of this Agreement. "Advance Request" shall mean a letter from the Borrower requesting an Advance under any Note, in the form of letter attached as Exhibit A to this Agreement. "Advance Request Approval Notice" shall mean the written notice from the Department located at the end of an Advance Request advising FFB that such Advance Request has been approved by or on behalf of the Secretary. "Borrower Instruments" shall have the meaning specified in section 3.2.1 of this Agreement. NOTE PURCHASE AGREEMENT - page 2 DOE (ATV) FORD MOTOR COMPANY "Business Day" shall mean any day on which FFB and the Federal Reserve Bank of New York are both open for business. "Certificate Specifying Authorized Borrower Officials" shall mean a certificate of the Borrower specifying the names and titles of those officials of the Borrower who are authorized to execute and deliver from time to time Advance Requests on behalf of the Borrower, and containing the original signature of each of those officials, substantially in the form of the Certificate Specifying Authorized Borrower Officials attached as Exhibit B to this Agreement. "Certificate Specifying Authorized Department Officials" shall mean a certificate specifying the names and titles of those officials of the Department who are authorized to execute and deliver Advance Request Approval Notices from time to time on behalf of the Secretary and setting out the original signature of each of those authorized officials, and specifying the name and title of those officials of the Department who are authorized to confirm telephonically the authenticity of the Advance Request Approval Notices from time to time on behalf of the Secretary and setting out the telephone number of each of those authorized officials, in the form of the Certificate Specifying Authorized Department Officials attached as Annex 1 to the Program Financing Agreement. "Department" shall mean the Department of Energy. "Designation Notice" shall mean, generally, a notice from the Secretary to FFB and the particular entity identified therein as the respective "Borrower," designating that entity to be a "Borrower" for purposes of the Program Financing Agreement, in the form of notice that is attached as Annex 2 to the Program Financing Agreement; and "the Designation Notice" shall mean the particular Designation Notice delivered by the Secretary to FFB and the Borrower designating the Borrower to be a "Borrower" for purposes of the Program Financing Agreement. "Governmental Approval" shall mean any approval, consent, authorization, license, permit, order, certificate, qualification, waiver, exemption, or variance, or any other action of a similar nature, of or by a Governmental Authority having jurisdiction over the Borrower or any of its properties. NOTE PURCHASE AGREEMENT - page 3 DOE (ATV) FORD MOTOR COMPANY "Governmental Authority" shall mean any federal, state, county, municipal, or regional authority, or any other entity of a similar nature, exercising any executive, legislative, judicial, regulatory, or administrative function of government. "Governmental Judgment" shall mean any judgment, order, decision, or decree, or any action of a similar nature, of or by a Governmental Authority having jurisdiction over the Borrower or any of its properties. "Governmental Registration" shall mean any registration, filing, declaration, or notice, or any other action of a similar nature, with or to a Governmental Authority having jurisdiction over the Borrower or any of its properties. "Governmental Rule" shall mean any statute, law, rule, regulation, code, or ordinance of a Governmental Authority having jurisdiction over the Borrower or any of its properties. "Holder" shall mean, with respect to any Note, FFB, for so long as it shall be the holder of such Note, and any successor or assignee of FFB, for so long as such successor or assignee shall be the holder of such Note. "Loan Commitment Amount" shall mean $5,937,000,000. "Material Adverse Effect on the Borrower" shall mean any material adverse effect on the financial condition, operations, business or prospects of the Borrower or any affiliated guarantor of the Borrower or the ability of the Borrower to perform its obligations under this Agreement or any of the other Borrower Instruments. "Note" shall mean any future advance promissory note issued by the Borrower payable to FFB, in the form of note that is attached as Exhibit C to this Agreement, as any such Note may be amended, supplemented, and restated from time to time in accordance with its terms. NOTE PURCHASE AGREEMENT - page 4 DOE (ATV) FORD MOTOR COMPANY "Note Identifier" shall mean, with respect to each Note, the particular sequence of letters and numbers assigned by FFB to the respective Note in the Principal Instruments acceptance notice relating to such Note delivered by FFB in accordance with section 5.1 of this Agreement. "Opinion of Borrower's Counsel re: Borrower Instruments" shall mean an opinion of counsel from counsel to the Borrower, substantially in the form of opinion that is attached as Exhibit D to this Agreement. "Opinion of Secretary's Counsel re: Secretary's Affirmation" shall mean an opinion of counsel from counsel to the Secretary, substantially in the form of opinion that is attached as Exhibit E to this Agreement. "Other Debt Obligation" shall mean any note or any other evidence of an obligation for borrowed money of a similar nature, made or issued by the Borrower (other than the Notes purchased by FFB under this Agreement), or any mortgage, indenture, deed of trust or loan agreement with respect thereto to which the Borrower is a party or by which the Borrower or any of its properties is bound (other than this Agreement). "Person" shall mean any individual, corporation, partnership, joint venture, association, joint-stock company, trust, trust company, unincorporated organization or Governmental Authority. "Principal Instruments" shall have the meaning specified in section 4.2 of this Agreement. "Program Authority" shall mean section 136 of the Energy Independence and Security Act of 2007 (Pub.
